EXHIBIT (a)(1)(A) COVER LETTER TO THE OFFER TO PURCHASE AND LETTER OF TRANSMITTAL [Excelsior LaSalle Property Fund, Inc. Letterhead] IF YOU DO NOT WISH TO SELL ANY PORTION OF YOUR SHARES AT THIS TIME, NO ACTION IS REQUIRED AND YOU CAN DISREGARD THIS NOTICE. May 23, Dear Stockholder: On May 19, 2008, the board of directors of Excelsior LaSalle Property Fund, Inc. (the “Fund”), upon the recommendation of the Fund’s manager and advisor, authorized the repurchase of up to $15 million of shares of the Fund from stockholders at the Fund’s March 31, 2008 net asset value per share. While the Fund’s investment objectives – to achieve attractive long-term, risk-adjusted total returns over a full market cycle – are predicated upon an extended holding period for this investment, typically five to seven years, the Fund also intends to provide a limited level of liquidity to its stockholders by conducting tender offers. This is the subject of this letter. The repurchase of shares through tender offers is a highly regulated activity and is subject to the SEC’s tender offer rules. The procedures for conducting the Fund’s tender offer are explained in the attached documentation. If you do not wish to sell your shares at this time, no action is required and you can disregard this notice. It is the Fund’s intention to offer limited liquidity to stockholders by conducting tender offers. The specific timing of and amounts offered for redemption through future tender offers is subject to board approval and will be based upon the Fund’s ability to purchase shares using cash not required for investment activities.
